DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 03/10/22.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/22 has been entered.
 	The reply filed 03/10/22 affects the application 14/913,374 as follows:
1.     Claim 1 has been amended.  Claims 1, 5-11, the invention of Group I is prosecuted by the examiner.  Claims 12-16 are withdrawn.  New ground(s) rejections necessitated by Applicant’s amendments are set forth herein below.
2.     The responsive is contained herein below.
Claims 1, 5-16 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 8-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Motozato et al. (JPH06136175 A; Machine-English Translation) in view of Hofmann et al. (Industrial and Engineering Chemistry, Vol. 21, No. 10, 955-965 (1929)), Kuroki et al. (US 6,180,213 B1), Yamazaki et al. (US 4,663,447 A) and Scheidegger et al. (US 1959,446).
	Claim 1 is drawn to a method for producing porous cellulose particles comprising: (a) dissolving cellulose diacetate into a solvent to prepare a cellulose diacetate solution, wherein the solvent for the cellulose diacetate solution is ethyl acetate, butyl acetate, or a mixture thereof; (b) dispersing the cellulose diacetate solution into a medium immiscible with the cellulose diacetate solution to obtain a dispersed system, wherein a temperature of the medium is 40°C to 100°C; (c) cooling the dispersed system, wherein the cooling is performed by cooling the dispersed system to a temperature of 40°C or lower; (d) adding a poor solvent to the cooled dispersed system to precipitate cellulose diacetate particles; wherein the poor solvent is water, alcohols, glycols or a mixed liquid thereof; and (e) saponifying the cellulose diacetate particles.
Motozato et al. disclose a method for preparing porous cellulose particles comprising dissolving cellulose diacetate into a solvent to prepare a cellulose diacetate solution, wherein the solvent for the cellulose diacetate solution is a mixture comprising a chlorinated hydrocarbon and an alcohol and mixing the cellulose diacetate solution with an alcoholic diluent; dispersing the cellulose diacetate solution into an aqueous medium (immiscible with the cellulose diacetate solution) to obtain liquid droplets (a dispersed system); and removing by evaporation the chlorinated hydrocarbon in the droplets and thus producing spherical cellulose diacetate particles (see abstract).  Furthermore, it should be noted that the fact that Motozato et al. disclose that the liquid droplets (a dispersed system) are obtained means that the liquid droplets (which includes the cellulose diacetate) are suspended or dispersed in an aqueous medium or suspended or dispersed due to said aqueous medium.  In addition, Motozato et al. disclose that the aqueous medium for suspending the mixed solvent solution of cellulose diacetate in the form of droplets can be water itself, but in general, an aqueous solution containing a dispersant such as gelatin, polyvinyl alcohol, carboxymethyl cellulose or the like (see Description [0023]).  Furthermore, Motozato et al. disclose that the obtained cellulose diacetate spherical particles can be saponified and when removal of the diluent is carried out the cellulose diacetate spherical particles become a porous cellulose gel (see Description, paragraph [0028]).  
	The difference between Applicant’s claimed method and the method taught by Motozato et al. is that Applicant dissolves cellulose diacetate solution in ethyl acetate and cools the dispersed system and uses a poor solvent to precipitate the cellulose diacetate particle, and Motozato et al. do not disclose that the medium has the recited temperature. 
	Hofmann et al. disclose that certain grades of cellulose acetate may be prepared which are soluble in ethyl acetate (see page 958, left col., next to last full paragraph). Furthermore, Hofmann et al. ethyl acetate is a valuable addition to certain cellulose acetate lacquers, especially in connection with another liquid which is a better solvent for the cellulose acetate, or in cases where the cellulose acetate used is soluble in ethyl acetate (see page 958, left col., last full paragraph). Also, Hofmann et al. disclose a cellulose acetate solution in which ethyl acetate is the solvent (see page 692, Table IV; see also page 957, Table II, page 960, Table III and page 956, Table I). It should be noted that cellulose acetate can be broadly classified into cellulose diacetate (CDA) and cellulose triacetate (CTA) with a degree of acetylation (degree of substitution of hydroxyl groups) of about 2.4 and 2.9 respectively. And, cellulose acetate usually refers to cellulose diacetate.  In fact, Hofmann et al. disclose that the usual commercial cellulose acetates appear to be intermediate in composition between the theoretical di- and triacetate of cellulose (see page 960, left col., next to last paragraph).
	Kuroki et al. disclose that organic fine particles of a polymer (which encompasses cellulose diacetate) can be prepared by a method comprising dissolving a polymer in a good solvent (optionally while heating) and then cooling, or adding a poor solvent to produce polymer precipitates (fine particles can be easily obtained when shear force is applied at precipitation) (see col. 9, lines 51-64).
Yamazaki et al. disclose porous spherical cellulose acetate particles and a method for preparing the same (see abstract). Furthermore, Yamazaki et al. disclose washing said particles with water having a temperature of 40°C to 90°C (see col. 7, claims 4). This implies or suggests that the porous cellulose acetate particles do not dissolve in water or aqueous medium at the temperature of 40°C to 90°C.
Scheidegger et al. disclose a method of the purification of organic esters of cellulose, such as cellulose acetate, and that relates more particularly to a treatment of the organic ester of cellulose whereby the temperature at which the same is decomposed is materially raised (see left col., 1st paragraph). Furthermore, Scheidegger et al. disclose cooling cellulose acetate to 35°C and continuing to cool until a temperature of 25°C is attained, and upon which the cellulose acetate crystallizes or precipitates out is separated from the solvent (see Example 1, 1st paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to have used Motozato et al.’s method to prepare porous cellulose particles,
and to dissolve the cellulose diacetate solution in ethyl acetate as taught by Hofmann et al., and to cool the dispersed system to a temperature at which the cellulose diacetate begins settling out such as at 35°C as taught by Scheidegger et al., and use a poor solvent as taught by Kuroki et al. and wherein the poor solvent is water as suggested by Motozato et al. to precipitate the cellulose diacetate particle, based on factors such as availability and/or cost; and also to have used the aqueous medium at a temperature taught by Yamazaki et al. at which the porous cellulose acetate particles do not dissolve such as at 40°C to 90°C, such as to improve the amount or yield and quality and shape (such as spherical) of the porous cellulose particles produced. 
One having ordinary skill in the art would have been motivated, to have used Motozato et al.’s method to prepare porous cellulose particles, and to dissolve the cellulose diacetate solution in ethyl acetate as taught by Hofmann et al., and to cool the dispersed system to a temperature at which the cellulose diacetate begins settling out such as at 35°C as taught by Scheidegger et al., and use a poor solvent as taught by Kuroki et al. and wherein the poor solvent is water as suggested by Motozato et al. to precipitate the cellulose diacetate particle, based on factors such as availability and/or cost; and also to have used the aqueous medium at a temperature taught by Yamazaki et al. at which the porous cellulose acetate particles do not dissolve such as at 40°C to 90°C, such as to improve the amount or yield and quality and shape (such as spherical) of the porous cellulose particles produced. 
It should be note that the cooling and the use of the poor solvent to precipitate chemical compounds or substances are common conventional technique(s) that are well known and commonly used in the art and is well within the purview of one of ordinary skill in the art.
Also, it should be noted that it is obvious to use different amounts or concentrations of reagents such as acetic acid depending of factors such as availability and amounts of cellulose diacetate to be dissolved and also such as to optimize the reaction conditions.  Furthermore, it is obvious to use a poor solvent such as water since Motozato et al. disclose that liquid droplets (which includes the cellulose diacetate) are suspended or dispersed in an aqueous medium or suspended or dispersed due to said aqueous medium, also especially since Motozato et al. disclose that the aqueous medium for suspending the mixed solvent solution of cellulose diacetate in the form
of droplets can be water itself, but in general, an aqueous solution containing a dispersant such
as gelatin, polyvinyl alcohol, carboxymethyl cellulose or the like (see Description [0023]).  Also, it is obvious to dissolve the cellulose diacetate in cyclohexanone at the temperature disclosed or suggested by Hofmann et al. and/or Motozato et al. or at different temperatures depending on the factors such as the amount of cellulose diacetate used or the amount of cyclohexanone solution available.  In addition, it is obvious to use different cooling temperatures such as the commonly used 0°C Celsius temperature (i.e.; freezing temperature of water or ice temperature) as needed to precipitate the cellulose diacetate.  Also, it is obvious to use different weight percent (wt%) of cellulose such as disclosed by Motozato et al.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Motozato et al., Hofmann et al., Kuroki et al., Yamazaki et al. and Scheidegger et al. as applied to claims 1 and 5 above, and further in view of Yamasaki et al. (US 4,666,975).
Claim 6 is drawn to the method for producing porous cellulose particles according to claim 5, wherein, in the (b), the medium immiscible with the cellulose diacetate solution is an organic medium, and the organic medium is toluene or o-dichlorobenzene.
The difference between Applicant’s claimed method and the method taught by Motozato et al., Hofmann et al., Kuroki et al., Yamazaki et al. and Scheidegger et al. is that Applicant uses toluene or o-dichlorobenzene as the medium that is immiscible with the cellulose diacetate solution. 
	Yamasaki et al. disclose that cellulose derivatives can be dispersed in suitable medium such as toluene, dichlorobenzene, xylene, ethylbenzene, chlorobenzene or the like (see col. 4, lines 16-21). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to have used Motozato et al.’s method to prepare porous cellulose particles, and to use toluene or dichlorobenzene such as o-dichlorobenzene as the medium immiscible with the cellulose diacetate solution, based on factors such as availability and/or cost, especially since Yamasaki et al. disclose that cellulose derivatives can be dispersed in suitable medium such as toluene and dichlorobenzene or the like. 
One having ordinary skill in the art would have been motivated, to use Motozato et al.’s method to prepare porous cellulose particles, and to use toluene or dichlorobenzene such as o-dichlorobenzene as the medium immiscible with the cellulose diacetate solution, based on factors such as availability and/or cost, especially since Yamasaki et al. disclose that cellulose derivatives can be dispersed in suitable medium such as toluene and dichlorobenzene or the like. 

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Motozato et al., Hofmann et al., Kuroki et al., Yamasaki et al. and Scheidegger et al. as applied to claims 1 and 5 above, and further in view of Clark et al. (US 3,627,553)
Claim 7 is drawn to the method for producing porous cellulose particles according to claim 1, wherein, in the (a), the cellulose diacetate has an acetylation degree of 45 to 57%.
The difference between Applicant’s claimed method and the method taught by Motozato et al., Hofmann et al., Kuroki et al., and Scheidegger et al. is that Motozato et al., Hofmann et al., Kuroki et al., Yamasaki et al. and Scheidegger et al. do not explicitly disclose the use of cellulose diacetate having the same acetylation degree %. 
	Clark et al. disclose that cellulose diacetate having the same acetylation degree % (54-56%) as the cellulose diacetate used by Applicant (see Example 9, col. 13, lines 40-44). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to have used Motozato et al.’s method to prepare porous cellulose particles, and to use cellulose diacetate having the acetylation degree % (54-56%) as the cellulose diacetate disclosed by Clark et al., based on factors such as availability and/or cost. 
One having ordinary skill in the art would have been motivated, to use Motozato et al.’s method to prepare porous cellulose particles, and to use cellulose diacetate having the acetylation degree % (54-56%) as the cellulose diacetate disclosed by Clark et al., based on factors such as availability and/or cost. 

Response to Arguments
Applicant's arguments with respect to claims 1, 5-11 have been considered but are not found convincing.
The Applicant argues that referring to column 7, lines 7-10 of Yamazaki, it is stated that “centrifugally separating precipitated particles from the solution, washing these particles with water of 40°C to 90°; and drying the particles.” From here, it can be known that the particles
being washed in the step of “washing these particles with water of 40°C to 90°” are the
precipitated particles. On the contrary, referring to the amended claim 1, it is apparent that the cellulose diacetate particles are not yet being precipitated in step (b). Specifically, the particles are being cooled in step (c) and a poor solvent is added in step (d). Then, at step (d), the cellulose diacetate particles are being precipitated for the first time and the shape of the cellulose diacetate particles are defined.
However, Yamazaki et al. disclose the temperature range (40°C to 90°) of the water to be used for washing the particles. In other words, Yamazaki et al. knows, determined or found out that this is a suitable temperature to use for washing such as to remove impurities or unwanted substance from the porous spherical cellulose acetate particles or desired product without causing the dissolution of the porous spherical cellulose acetate particles or desired product in said water or aqueous solution.  Yamazaki et al. disclose or suggests that the porous cellulose acetate particles do not dissolve in water or aqueous medium at the temperature of 40°C to 90°C. Thus, this indicates or suggests to one of ordinary skill in the art to use Yamazaki et al.’s temperature range of 40°C to 100°C for the immiscible medium in which the cellulose diacetate solution to obtain a dispersed system, especially since the cellulose acetate particles would be insoluble or would not dissolve at said Yamazaki et al.’s temperature in said medium or dispersed system.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to have used Motozato et al.’s method to prepare porous cellulose particles, and to dissolve the cellulose diacetate solution in ethyl acetate as taught by Hofmann et al., and to cool the dispersed system to a temperature at which the cellulose diacetate begins settling out such as at 35°C as taught by Scheidegger et al., and use a poor solvent as taught by Kuroki et al. and wherein the poor solvent is water as suggested by Motozato et al. to precipitate the cellulose diacetate particle, based on factors such as availability and/or cost; and also to have used the aqueous medium at a temperature taught by Yamazaki et al. at which the porous cellulose acetate particles do not dissolve such as at 40°C to 90°C, such as to improve the amount or yield and quality and shape (such as spherical) of the porous cellulose particles produced. 
The Applicant argues that from the amended claim 1, it can be known that the “precipitated” cellulose diacetate particles do not exist before the cooling in step (c). Since the
washing step of Yamazaki is to wash the “precipitated” particles, it is apparent that the
washing step of Yamazaki is not analogous to step (b) of the present application, and
the temperature of 40°C to 90°C in the washing step of Yamazaki cannot read on the medium temperature of 40°C to 100°C recited in step (b) of the amended claim 1.
However, the above rejection was made by applying Motozato et al., Hofmann et al., Kuroki et al., Yamazaki et al. and Scheidegger et al. references. And, none of the references or combination of the references disclose or suggest that the “precipitated” cellulose diacetate particles exist before the cooling in step (c). Also, based on Yamazaki et al. it is known that the washing step of Yamazaki is to wash the “precipitated” particles, and it does not matter whether or not it is apparent that the washing step of Yamazaki is not analogous to step (b) of the present application, especially since the above rejection was made by applying Motozato et al., Hofmann et al., Kuroki et al., Yamazaki et al. and Scheidegger et al. references. Furthermore, what is of great importance, is what the temperature range at which the washing step of Yamazaki et al. indicates, implies or suggest.  That is, Yamazaki et al. disclose porous spherical cellulose acetate particles and a method for preparing the same (see abstract). Furthermore, Yamazaki et al. disclose washing said particles with water having a temperature of 40°C to 90°C (see col. 7, claims 4). This implies or suggests that the porous cellulose acetate particles do not dissolve in water or aqueous medium at the temperature of 40°C to 90°C. In other words, Yamazaki et al. disclose the temperature range (40°C to 90°) of the water to be used for washing the particles. That is, Yamazaki et al. knows, determined or found out that this is a suitable temperature to use for washing such as to remove impurities or unwanted substance from the porous spherical cellulose acetate particles or desired product without causing the dissolution of the porous spherical cellulose acetate particles or desired product in said water or aqueous solution.  Yamazaki et al. disclose or suggests that the porous cellulose acetate particles do not dissolve in water or aqueous medium at the temperature of 40°C to 90°C. Thus, this indicates or suggests to one of ordinary skill in the art to use Yamazaki et al.’s temperature range of 40°C to 100°C for the immiscible medium in which the cellulose diacetate solution to obtain a dispersed system, especially since the cellulose acetate particles would be insoluble or would not dissolve at said Yamazaki et al.’s temperature in said medium or dispersed system.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to have used Motozato et al.’s method to prepare porous cellulose particles, and to dissolve the cellulose diacetate solution in ethyl acetate as taught by Hofmann et al., and to cool the dispersed system to a temperature at which the cellulose diacetate begins settling out such as at 35°C as taught by Scheidegger et al., and use a poor solvent as taught by Kuroki et al. and wherein the poor solvent is water as suggested by Motozato et al. to precipitate the cellulose diacetate particle, based on factors such as availability and/or cost; and also to have used the aqueous medium at a temperature taught by Yamazaki et al. at which the porous cellulose acetate particles do not dissolve such as at 40°C to 90°C, such as to improve the amount or yield and quality and shape (such as spherical) of the porous cellulose particles produced. 
The Applicant argues that to take a step further, as described in the amended claim 1, in step (c), “the cooling is performed by cooling the dispersed system to a temperature of 40°C or
lower.” In addition, step (d) and step (e) do not involve any temperature raising/heating process. As such, after the cellulose diacetate particles are precipitated by adding poor solvent in step (d), even if a washing step is introduced to wash these precipitated cellulose diacetate particles, the washing temperature is required to be lower or equal to the cooling temperature, which is 40°C or lower. Clearly, this washing temperature is outside of the range of 40°C to 90°C in the washing step of Yamazaki. In other words, the washing step provided by Yamazaki is irrelevant to any steps of the present application.
	However, the above rejection was made by applying Motozato et al., Hofmann et al., Kuroki et al., Yamazaki et al. and Scheidegger et al. references. And thus, the washing step provided by Yamazaki is not irrelevant to the steps of the present application. Furthermore, what is of great importance, is what the temperature range at which the washing step of Yamazaki et al. indicates, implies or suggest. That is, Yamazaki et al. disclose porous spherical cellulose acetate particles and a method for preparing the same (see abstract). Furthermore, Yamazaki et al. disclose washing said particles with water having a temperature of 40°C to 90°C (see col. 7, claims 4). This implies or suggests that the porous cellulose acetate particles do not dissolve in water or aqueous medium at the temperature of 40°C to 90°C. In other words, Yamazaki et al. disclose the temperature range (40°C to 90°) of the water to be used for washing the particles. That is, Yamazaki et al. knows, determined or found out that this is a suitable temperature to use for washing such as to remove impurities or unwanted substance from the porous spherical cellulose acetate particles or desired product without causing the dissolution of the porous spherical cellulose acetate particles or desired product in said water or aqueous solution.  Yamazaki et al. disclose or suggests that the porous cellulose acetate particles do not dissolve in water or aqueous medium at the temperature of 40°C to 90°C. Thus, this indicates or suggests to one of ordinary skill in the art to use Yamazaki et al.’s temperature range of 40°C to 100°C for the immiscible medium in which the cellulose diacetate solution to obtain a dispersed system, especially since the cellulose acetate particles would be insoluble or would not dissolve at said Yamazaki et al.’s temperature in said medium or dispersed system.
In addition, Scheidegger et al. disclose a method of the purification of organic esters of cellulose, such as cellulose acetate, and that relates more particularly to a treatment of the organic ester of cellulose whereby the temperature at which the same is decomposed is materially raised (see left col., 1st paragraph). Furthermore, Scheidegger et al. disclose cooling cellulose acetate to 35°C and continuing to cool until a temperature of 25°C is attained, and upon which the cellulose acetate crystallizes or precipitates out is separated from the solvent (see Example 1, 1st paragraph). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to have used Motozato et al.’s method to prepare porous cellulose particles, and to dissolve the cellulose diacetate solution in ethyl acetate as taught by Hofmann et al., and to cool the dispersed system to a temperature at which the cellulose diacetate begins settling out such as at 35°C as taught by Scheidegger et al., and use a poor solvent as taught by Kuroki et al. and wherein the poor solvent is water as suggested by Motozato et al. to precipitate the cellulose diacetate particle, based on factors such as availability and/or cost; and also to have used the aqueous medium at a temperature taught by Yamazaki et al. at which the porous cellulose acetate particles do not dissolve such as at 40°C to 90°C, such as to improve the amount or yield and quality and shape (such as spherical) of the porous cellulose particles produced. 
The Applicant argues that other cited arts Hofmann, Kuroki, Yamasaki, and Clark fail to disclose step (b) of the present application, so these cited arts also cannot cure the deficiencies of Motozato and Yamazaki.
However, Hofmann et al. disclose that certain grades of cellulose acetate may be prepared which are soluble in ethyl acetate (see page 958, left col., next to last full paragraph). Furthermore, Hofmann et al. ethyl acetate is a valuable addition to certain cellulose acetate lacquers, especially in connection with another liquid which is a better solvent for the cellulose acetate, or in cases where the cellulose acetate used is soluble in ethyl acetate (see page 958, left col., last full paragraph). Also, Hofmann et al. disclose a cellulose acetate solution in which ethyl acetate is the solvent (see page 692, Table IV; see also page 957, Table II, page 960, Table III and page 956, Table I). It should be noted that cellulose acetate can be broadly classified into cellulose diacetate (CDA) and cellulose triacetate (CTA) with a degree of acetylation (degree of substitution of hydroxyl groups) of about 2.4 and 2.9 respectively. And, cellulose acetate usually refers to cellulose diacetate.  In fact, Hofmann et al. disclose that the usual commercial cellulose acetates appear to be intermediate in composition between the theoretical di- and triacetate of cellulose (see page 960, left col., next to last paragraph). And, Kuroki et al. disclose that organic fine particles of a polymer (which encompasses cellulose diacetate) can be prepared by a method comprising dissolving a polymer in a good solvent (optionally while heating) and then cooling, or adding a poor solvent to produce polymer precipitates (fine particles can be easily obtained when shear force is applied at precipitation) (see col. 9, lines 51-64). And, Yamazaki et al. disclose porous spherical cellulose acetate particles and a method for preparing the same (see abstract). Furthermore, Yamazaki et al. disclose washing said particles with water having a temperature of 40°C to 90°C (see col. 7, claims 4). This implies or suggests that the porous cellulose acetate particles do not dissolve in water or aqueous medium at the temperature of 40°C to 90°C. And, Scheidegger et al. disclose a method of the purification of organic esters of cellulose, such as cellulose acetate, and that relates more particularly to a treatment of the organic ester of cellulose whereby the temperature at which the same is decomposed is materially raised (see left col., 1st paragraph). Furthermore, Scheidegger et al. disclose cooling cellulose acetate to 35°C and continuing to cool until a temperature of 25°C is attained, and upon which the cellulose acetate crystallizes or precipitates out is separated from the solvent (see Example 1, 1st paragraph).
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to have used Motozato et al.’s method to prepare porous cellulose particles, and to dissolve the cellulose diacetate solution in ethyl acetate as taught by Hofmann et al., and to cool the dispersed system to a temperature at which the cellulose diacetate begins settling out such as at 35°C as taught by Scheidegger et al., and use a poor solvent as taught by Kuroki et al. and wherein the poor solvent is water as suggested by Motozato et al. to precipitate the cellulose diacetate particle, based on factors such as availability and/or cost; and also to have used the aqueous medium at a temperature taught by Yamazaki et al. at which the porous cellulose acetate particles do not dissolve such as at 40°C to 90°C, such as to improve the amount or yield and quality and shape (such as spherical) of the porous cellulose particles produced. 
Also, Yamasaki et al. disclose that cellulose derivatives can be dispersed in suitable medium such as toluene, dichlorobenzene, xylene, ethylbenzene, chlorobenzene or the like (see col. 4, lines 16-21). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to use Motozato et al.’s method to prepare porous cellulose particles, and to use toluene or dichlorobenzene such as o-dichlorobenzene as the medium immiscible with the cellulose diacetate solution, based on factors such as availability and/or cost, especially since Yamasaki et al. disclose that cellulose derivatives can be dispersed in suitable medium such as toluene and dichlorobenzene or the like. 
In addition, Clark et al. disclose that cellulose diacetate having the same acetylation degree % (54-56%) as the cellulose diacetate used by Applicant (see Example 9, col. 13, lines 40-44). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to use Motozato et al.’s method to prepare porous cellulose particles, and to use cellulose diacetate having the acetylation degree % (54-56%) as the cellulose diacetate disclosed by Clark et al., based on factors such as availability and/or cost. 
The Applicant argues that paragraph [0023] of the as-filed specification stated that “the temperature is preferably adjusted within the temperature range described above from a
viewpoint of dispersibility of the cellulose diacetate solution into the dispersion medium. Moreover, a form of the cellulose diacetate solution can be held in a spherical shape by adjusting the temperature within the temperature range described above, and therefore such a case is preferred. On the other hand, if the operation temperature exceeds 100°C, the temperature has approached the boiling point of the solvent, and therefore such a temperature is unfavorable depending on the dispersion medium to be used in several cases.” Clearly, by setting the temperature of the medium in step (b) as the temperature recited in the amended claim 1, the foregoing advantages can be obtained. On the contrary, since the cited arts Motozato, Hofmann,
Kuroki, Yamazaki, Yamasaki, and Clark fail to disclose the temperature recited in the
amended claim |, these cited arts cannot attain the foregoing advantages. In other
words, the temperature range as recited in the amended claim | has criticality and would
render unexpected results as compared to cited arts Motozato, Hofmann, Kuroki, Yamazaki, Yamasaki, and Clark. Based on the foregoing, Applicant respectfully submits that the amended claim 1 is novel and stands non-obvious over Motozato, Hofmann, Kuroki, Yamazaki, Yamasaki, and Clark.
	However, Yamazaki et al. disclose porous spherical cellulose acetate particles and a method for preparing the same (see abstract). Furthermore, Yamazaki et al. disclose washing said particles with water having a temperature of 40°C to 90°C (see col. 7, claims 4). This implies or suggests that the porous cellulose acetate particles do not dissolve in water or aqueous medium at the temperature of 40°C to 90°C.  In addition, it should be noted that this temperature of 40°C to 90°C disclosed by Yamazaki et al. is also encompassed the temperature range argued by Applicant and claimed in Applicant’s method. Consequently, it is obvious to use that temperature range and to also expect the same favorable advantage of producing spherically shaped cellulose diacetate particles as produced by Yamazaki et al. Also, both Motozato et al. and Yamazaki et al. also disclose preparing spherically shaped porous cellulose particles. And although, based on Motozato et al., Hofmann et al., Kuroki et al., Yamazaki et al. and Scheidegger et al. references it is obvious to have used the said temperature range of 40°C to 90°C and thus the criticality of temperature for producing spherically shaped porous cellulose acetate particles as argued by Applicant is obvious based on based on Motozato et al., Hofmann et al., Kuroki et al., Yamazaki et al. and Scheidegger et al. references. In other words, based on Motozato et al., Hofmann et al., Kuroki et al., Yamazaki et al. and Scheidegger et al. references, the temperature range as recited in the amended claim 1 is obvious and not unexpected and thus Applicant’s argument of unexpected results is not considered unexpected nor convincing.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to have used Motozato et al.’s method to prepare porous cellulose particles, and to dissolve the cellulose diacetate solution in ethyl acetate as taught by Hofmann et al., and to cool the dispersed system to a temperature at which the cellulose diacetate begins settling out such as at 35°C as taught by Scheidegger et al., and use a poor solvent as taught by Kuroki et al. and wherein the poor solvent is water as suggested by Motozato et al. to precipitate the cellulose diacetate particle, based on factors such as availability and/or cost; and also to have used the aqueous medium at a temperature taught by Yamazaki et al. at which the porous cellulose acetate particles do not dissolve such as at 40°C to 90°C, such as to improve the amount or yield and quality and shape (such as spherical) of the porous cellulose particles produced. 

Applicant's arguments with respect to claims 1, 5-11 have been considered but are moot in with respect to the new ground(s) of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623